CHIEF JUSTICE BENDER,
dissenting.
{12 The majority, following its reasoning in Perez v. People, 2013 CO 22, 302 P.3d 222, holds that the accused's due process right to a fair trial, which includes the presumption of innocence, is not violated when jurors are selected anonymously. For the reasons articulated in my dissent to that case, I would *235hold that where a trial court, as here, selects jurors anonymously as a matter of routine practice without providing reasons specific to the case, the use of an anonymous jury undermines the accused's right to a fair trial. Hence, I respectfully dissent and would reverse Rizo's conviction and remand for a new trial.